DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/667,348, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, the prior-filed application fails to provide support for: “a second plurality of contacts, each of the second plurality of contacts configured to make electrical contact with a respective one of the first plurality of contacts when the sensor electronics module is secured to the base in any of a plurality of radial orientations” (emphasis added), and “wherein the base perimeter or the perimeter of the sensor electronics module comprise a raised perimeter having a circular shape”. Accordingly, claims 1-4, 6-14, and 18-28 are not entitled to the benefit of the prior application 62/667,348, and instead have a priority date of 03 May 2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-14, and 18-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0020186, hereinafter Brister (previously cited), in view of US 2012/0078071, hereinafter Bohm (previously cited), and US 2013/0150691, hereinafter Pace (previously cited).
Regarding claim 1, Brister teaches an analyte sensor system ([0005]) comprising: a base configured to attach to a skin of a host and having a base perimeter (Fig. 3, [0087], mounting unit 14 has perimeter), the base comprising: an analyte sensor configured to generate a sensor signal indicative of an analyte concentration level of the host (Fig. 3, [0005], sensor 32), and a first plurality of contacts (Fig. 1, [0089], contacts 28); and a sensor electronics module configured to releasably couple to the base (Fig. 3, [0005], electronics unit 16) and including a perimeter that complements a shape of the base perimeter (Fig. 2, Figs. 12A-12C), the sensor electronics module comprising: a second plurality of contacts ([0092] and [0108]), and a wireless transceiver configured to transmit a wireless signal based at least in part on the sensor signal ([0235]); and wherein the base perimeter or the perimeter of the sensor electronics module comprises a raised perimeter (Fig. 3, mounting unit 14’s perimeter is a raised perimeter) configured to mechanically guide the sensor electronics module into position on the base during coupling of the sensor electronics module to the base (Figs. 2 and 12A-12C, mounting unit 14’s raised perimeter is capable of mechanically guiding electronics unit 16 into position onto mounting unit 14 during coupling of electronics unit 16 to mounting unit 14).
Brister does not explicitly disclose the base comprising a battery.
Bohm teaches a base (mounting unit 240) comprising a battery ([0224]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Brister such that the base comprises a battery, as taught by Bohm, as a simple substitution of one element (Bohm’s battery included in base) for another (Brister’s battery included in sensor electronics module) to obtain the predictable result of providing power to the sensor electronics module.
Brister as modified by Bohm does not explicitly disclose wherein each of the second plurality of contacts is configured to make electrical contact with a respective one of the first plurality of contacts when the sensor electronics module is secured to the base in any of a plurality of radial orientations, and the raised perimeter of the base has a circular shape.
Pace teaches a sensor electronics module (circuit board coupling 4302) comprising a second plurality of contacts (concentric conductive tracks 4304), each of the second plurality of contacts configured to make electrical contact with a respective one of a first plurality of contacts (electrical contacts 4204) when the sensor electronics module is secured to a base (sensor 4202) in any of a plurality of radial orientations (para [0147]), and the base perimeter has a circular shape (Figs. 42 and 43A, both the perimeter of the sensor 4202 and the perimeter of the circuit board coupling 4302 have a circular shape).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Brister and Bohm such that each of the second plurality of contacts is configured to make electrical contact with a respective one of the first plurality of contacts when the sensor electronics module is secured to the base in any of a plurality of radial orientations and the raised perimeter of the base has a circular shape, as taught by Pace, in order to have each of the first plurality of contacts align with the correct second plurality of contacts no matter the radial orientation of the base relative to the sensor electronics module (Pace, [0147]) and a substitution of one element (the perimeter shape of Pace) for another (the perimeter shape of Brister) to obtain the predictable result of having a raised base perimeter shape that allows the sensor electronics module to be secured to the base in any of a plurality of radial orientations. 
Regarding claim 2, Brister, Bohm, and Pace teach the system of claim 1, wherein the second plurality of contacts are concentric and annularly spaced apart from one another (Pace Fig. 43A [0147]).
Regarding claim 3, Brister, Bohm, and Pace teach the system of claim 1, wherein a respective one of the second plurality of contacts is configured to make electrical contact with the respective one of the first plurality of contacts at any point along the respective one of the second plurality of contacts (Pace [0147]).
Regarding claim 4, Brister, Bohm, and Pace teach the system of claim 1, wherein the second plurality of contacts are formed by laser direct structuring (Examiner’s note: this is interpreted as a product-by-process limitation, and the determination of patentability is based on the structure implied by the steps. The structure of Brister, Bohm, and Pace appears to be identical to a structure made by the claimed process, and thus the claim is unpatentable. See MPEP 2113).
Regarding claim 6, Brister, Bohm, and Pace teach the system of claim 1, wherein the base is disposable (Brister [0193], Examiner’s note: any element can be disposed of and considered disposable).
Regarding claim 7, Brister, Bohm, and Pace teach the system of claim 6, wherein the sensor electronics module is reusable (Brister [0108]).
Regarding claim 8, Brister, Bohm, and Pace teach the system of claim 1, wherein the battery is configured to provide power to the analyte sensor and to the sensor electronics module (Brister [0233] and [0226]).
Regarding claim 9, Brister, Bohm, and Pace teach the system of claim 1, wherein the first plurality of contacts comprises a first sensor contact and a second sensor contact, each of the first sensor contact and the second sensor contact configured to be electrically coupled to a respective terminal of the analyte sensor (Brister [0092]).
Regarding claim 10, Brister, Bohm, and Pace teach the system of claim 9, wherein the second plurality of contacts comprises a first signal contact configured to make electrical contact with the first sensor contact and a second signal contact configured to make electrical contact with the second sensor contact (Brister [0092]).
Regarding claim 11, Brister, Bohm, and Pace teach the system of claim 21, wherein the battery includes first and second terminals (Brister [0233]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Brister, Bohm, and Pace such that the first plurality of contacts further comprises a first battery contact and a second battery contact, each of the first battery contact and the second battery contact configured to be electrically coupled to a respective terminal of the battery, because in order for the battery, which is located in the base, to provide power, there would need to be a first battery contact electrically coupled to either a positive or negative terminal of the battery, and a second battery contact electrically coupled to the other of the positive or negative terminal of the battery.
Regarding claim 12, Brister teaches an analyte sensor system ([0005]) comprising: a base lying along a plane and configured to attach to a skin of a host and having a base perimeter (Fig. 3, [0087], mounting unit 14 has perimeter), the base comprising: an analyte sensor configured to generate a sensor signal indicative of an analyte concentration level of the host (Fig. 3, [0005], sensor 32), and a first plurality of contacts (Fig. 1, [0089], contacts 28); and a sensor electronics module configured to releasably couple to the base (Fig. 3, [0005], electronics unit 16) and including a perimeter that complements a shape of the base perimeter (Fig. 2, Figs. 12A-12C), the sensor electronics module comprising: a second plurality of contacts ([0092] and [0108]), and a wireless transceiver configured to transmit a wireless signal based at least in part on the sensor signal ([0235]); a first sealing member configured to provide a seal around the first and second plurality of contacts within a first cavity ([0102]); and wherein the base perimeter or the perimeter of the sensor electronics module comprises a raised perimeter (Fig. 3, mounting unit 14’s perimeter is a raised perimeter) configured to mechanically guide the sensor electronics module into position on the base during coupling of the sensor electronics module to the base (Figs. 2 and 12A-12C, mounting unit 14’s raised perimeter is capable of mechanically guiding electronics unit 16 into position onto mounting unit 14 during coupling of electronics unit 16 to mounting unit 14).
Brister does not explicitly disclose the base comprising a battery.
Bohm teaches a base (mounting unit 240) comprising a battery ([0224]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Brister such that the base comprises a battery, as taught by Bohm, as a simple substitution of one element (Bohm’s battery included in base) for another (Brister’s battery included in sensor electronics module) to obtain the predictable result of providing power to the sensor electronics module.
Brister as modified by Bohm does not explicitly disclose wherein each of the second plurality of contacts is configured to make electrical contact with a respective one of the first plurality of contacts when the sensor electronics module is secured to the base in any of a plurality of rotational orientations along the plane, and the raised perimeter of the base has a circular shape.
Pace teaches a sensor electronics module (circuit board coupling 4302) comprising a second plurality of contacts (concentric conductive tracks 4304), each of the second plurality of contacts configured to make electrical contact with a respective one of a first plurality of contacts (electrical contacts 4204) when the sensor electronics module is secured to a base (sensor 4202) in any of a plurality of rotational orientations along a plane (para [0147]), and the base perimeter has a circular shape (Figs. 42 and 43A, both the perimeter of the sensor 4202 and the perimeter of the circuit board coupling 4302 have a circular shape).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Brister and Bohm such that each of the second plurality of contacts is configured to make electrical contact with a respective one of the first plurality of contacts when the sensor electronics module is secured to the base in any of a plurality of rotational orientations along the plane and the raised perimeter of the base has a circular shape, as taught by Pace, in order to have each of the first plurality of contacts align with the correct second plurality of contacts no matter the rotational orientation of the base relative to the sensor electronics module (Pace, [0147]) and a substitution of one element (the perimeter shape of Pace) for another (the perimeter shape of Brister) to obtain the predictable result of having a raised base perimeter shape that allows the sensor electronics module to be secured to the base in any of a plurality of rotational orientations. 
Regarding claim 13, Brister, Bohm, and Pace teach the system of claim 12, wherein the second plurality of contacts comprise concentric, circular contacts (Pace, Fig. 43A).
Regarding claim 14, Brister, Bohm, and Pace teach the system of claim 13, wherein the concentric, circular contacts are disposed about a center of the sensor electronics module (Pace, Fig. 43A).
Regarding claim 18, Brister, Bohm, and Pace teach the system of claim 12, wherein the sensor electronics module is configured to releasably couple to the base (Brister [0005]) by: fitting a raised portion of the sensor electronics module within an aperture of the base (Brister Figs. 2 and 12A-C, raised portion of electronics unit 16 fits into aperture of mounting unit 14); and pressing the sensor electronics module against the base in a direction substantially perpendicular to a bottom surface of the base until one or more retention features of the sensor electronics module couple with one or more corresponding retaining members of the base (Brister [0213]).
Regarding claim 19, Brister, Bohm, and Pace teach the system of claim 12, wherein the base is disposable (Brister [0193], Examiner’s note: any element can be disposed of and considered disposable).
Regarding claim 20, Brister, Bohm, and Pace teach the system of claim 12, wherein the sensor electronics module is reusable (Brister [0108]).
Regarding claim 21, Brister, Bohm, and Pace teach the system of claim 12, wherein the first plurality of contacts comprises a first sensor contact and a second sensor contact, each of the first sensor contact and the second sensor contact configured to be electrically coupled to a respective terminal of the analyte sensor (Brister [0092]).
Regarding claim 22, Brister, Bohm, and Pace teach the system of claim 21, wherein the second plurality of contacts comprises a first signal contact configured to make electrical contact with the first sensor contact and a second signal contact configured to make electrical contact with the second sensor contact (Brister [0092]).
Regarding claim 23, Brister, Bohm, and Pace teach the system of claim 21, wherein the battery includes first and second terminals (Brister [0233]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Brister, Bohm, and Pace such that the first plurality of contacts further comprises a first battery contact and a second battery contact, each of the first battery contact and the second battery contact configured to be electrically coupled to a respective terminal of the battery, because in order for the battery, which is located in the base, to provide power, there would need to be a first battery contact electrically coupled to either a positive or negative terminal of the battery, and a second battery contact electrically coupled to the other of the positive or negative terminal of the battery.
Regarding claim 24, Brister, Bohm, and Pace teach the system of claim 23.
It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify Brister, Bohm, and Pace such that the second plurality of contacts further comprises a first power contact configured to make electrical contact with the first battery contact and a second power contact configured to make electrical contact with the second battery contact, because in order for the sensor electronics module to receive power from the battery in the base, there would need to be an electrical coupling between a first power contact of the sensor electronics module and the first battery contact of the base, and between a second power contact of the sensor electronics module and the second battery contact of the base.
Regarding claim 25, Brister, Bohm, and Pace teach the system of claim 12, wherein the base includes the raised perimeter (Brister, Figs. 2 and 12A-12C).
Regarding claim 26, Brister, Bohm, and Pace teach the system of claim 25, wherein the base includes a circular aperture (Brister as modified by Pace teaches a base with a circular aperture, Figs. 2 and 12A-12C of Brister and Figs. 42 and 43A of Pace) and a center of the sensor electronics module includes a circular raised portion configured to fit within the circular aperture during coupling of the sensor electronics module to the base (Brister as modified by Pace teaches this, see Figs. 2 and 12A-12C of Brister and Figs. 42 and 43A of Pace), and the second plurality of contacts comprise concentric, circular contacts disposed around the center of the sensor electronics module (Pace Fig. 43A).
Regarding claim 27, Brister, Bohm and Pace teach the system of claim 25, wherein the base includes a cavity (Bohm’s base 240 contains battery, inherently has a cavity the battery would occupy as the physical same space cannot be occupied by 2 solid structures) and a top side configured to face the sensor electronics module (Examiner’s note: any side of the base can face the sensor electronics module depending on how they are physically arranged), and the battery is disposed in the cavity through the top side of the base (Examiner’s note: this is interpreted as a product-by-process limitation, and the determination of patentability is based on the structure implied by the steps. The structure of Brister, Bohm, and Pace appears to be identical to a structure made by the claimed process, and thus the claim is unpatentable. See MPEP 2113).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Brister, Bohm, and Pace as applied to claim 25 above, and further in view of US 2017/0290533, hereinafter Antonio (previously cited).
Regarding claim 28, Brister, Bohm, and Pace do not explicitly disclose wherein the first sealing member is disposed on a sidewall of the raised perimeter.
However, Antonio teaches a first sealing member (crush seal 822, para [0320]) disposed on a sidewall of a raised perimeter (see Fig. 8, detail “B”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Brister, Bohm, and Pace such that the first sealing member is disposed on a sidewall of the raised perimeter, as taught by Antonio, as a simple substitution of one element (Antonio’s seal) for another (Brister’s seal) to obtain the predictable result of sealing a sensor system.

Response to Arguments
Applicant’s statement that “The Applicant does not acquiesce in the Office Action’s statement regarding priority to Application No. 62/667,348 and the entitlement to the benefit of such application” is acknowledged, and is not persuasive. The statement regarding priority is maintained.
Applicant’s argument with respect to the rejections of the claims under 35 U.S.C. 103 has been considered and is not persuasive. Applicant provides one argument, wherein the argument is directed towards a statement that was made in the Final Office action mailed out 11 February 2022. The previous Examiner modified the prior art rejections and mailed out a Non-Final Office action with a new grounds of rejection on 07 July 2022.
Applicant’s current argument does not respond to the new rejections that were made in the Non-Final Office action mailed out 07 July 2022. It is noted that while the Examiner Interview Summary Record mailed out 14 October 2022 indicates that the Applicant’s representative provided arguments regarding how making the primary reference circular would destroy the intended function of the primary reference, no arguments with regard to this were provided in the 27 October 2022 Remarks. Furthermore, having reviewed the rejection set forth by the previous Examiner in the July 2022 Non-Final Office action, the current Examiner does not agree that making the primary reference (Brister) circular would destroy the intended function of the primary reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791